Title: From Thomas Jefferson to John Vaughan, 15 August 1805
From: Jefferson, Thomas
To: Vaughan, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 15. 05
                  
                  I now return you the inclosed with many thanks for the opportunity of perusing it, which I have done with great satisfaction. I had before observed that Faujas & Cuvier were rather at war. Cuvier is attached to artificial classification. Faujas thinks with Buffon that the number of Quadrupeds is too small to need it, and that it is better to groupe them as individually according to more popular characteristics, which Buffon has done. on the one plan, the Megatherium and Megalonix seem to be accurately placed with the Aï &c. according to the other they would take their stand with the Elephant & Rhinoceros, the Lions & Tygers, &c. different nomenclators adopt different parts of the animal structure to form the rules of their classification. all of them aid science in presenting us different views of the subjects composing the division of Quadrupeds. Nature deals in individuals. but man can retain them in his memory only by grouping them into masses by some arbitrary rule or other. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               